Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Consulting Agreement”) is entered into as of January
12, 2007 by and between ARTISTdirect, Inc., a Delaware corporation (the
“Company”), WNT Consulting Group, a California limited liability company
(“Consulting Company”), and Eric Pulier, an individual (“Consultant”).

RECITALS

A.                                    Consultant is a member of the Company’s
Board of Directors (“Board”).

B.                                    Consultant currently provides consulting
services to the Company outside the scope of ordinary Board services.

C.                                    Consulting Company is wholly-owned by
Consultant.

D.                                    In order to provide for the continued
availability of Consultant’s services to the Company, the Company, Consulting
Company and Consultant have agreed to enter into this Consulting Agreement.

E.                                      The Company’s management considers it in
the best interests of the Company to foster the continued availability of
Consultant, and Consultant agrees to provide services to the Company and its
subsidiaries, in accordance with the terms hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

1.                                      Consulting Services; Duties.  During the
Term (as defined in Section 4 below), Consultant shall make himself reasonably
available to provide non-exclusive consulting and advisory services to the
Company, and its subsidiaries, outside of the ordinary course of what is
provided by other members of the Company’s Board.  If the Company elects to
engage Consultant to provide services under this Consulting Agreement, the
Company shall provide Consultant with reasonable advance written notice, which
shall contain a brief description of the scope of services to be provided (each,
a “Consulting Request”).  Each Consulting Request shall be approved and signed
by each of the Company, Consulting Company and Consultant before any work shall
commence pursuant to a Consulting Request.  Consultant will comply with the
Company’s rules and policies relating to workplace conduct and security while at
the Company’s premises.  Consultant shall not remove any property of the Company
or any third party from the Company’s premises without the prior written consent
of an executive officer of the Company.  Notwithstanding execution of this
Consulting Agreement, the parties acknowledge and agree that the Company shall
be under no binding obligation to engage Consulting Company or Consultant for
consulting or advisory services.

2.                                      Hourly Fee.  During the Term,
Consultant’s hourly fee shall be paid by the Company to Consulting Company at
the rate of $500 per hour.  Accrued fees shall be paid by the Company on a
monthly basis by no later fifteen (15) calendar days following receipt of a
reasonably detailed invoice from Consulting Company describing Consultant’s
services for such period.

3.                                      Reimbursement; Benefits.  The Company
agrees to reimburse Consultant for reasonable and necessary out-of-pocket
expenses incurred during the Term related to performance of Consultant’s duties
under this Consulting Agreement, to the extent such expenses are approved by an
executive officer

1


--------------------------------------------------------------------------------




of the Company in advance.  Reimbursement is subject to Consultant providing the
Company with copies of satisfactory documentation in sufficient detail to allow
the Company to confirm the business nature of the expenses and to claim
applicable deductions.  Except as required by applicable law, the Company shall
have no obligation to provide any benefits to Consultant during the Term.

4.                                      Term.  The term (the “Term”) of this
Consulting Agreement shall commence as January 12, 2007 (the “Effective Date”)
and shall continue in effect until any party provides ten (10) days prior
written notice to the other parties of its intention to terminate this
Consulting Agreement.  Nothwithstanding the foregoing, this Consulting Agreement
shall automatically terminate upon the event of Consultant’s death or
disability.

5.                                      Rights to Works.  In return for the
consideration described herein, Consulting Company and Consultant agree as
follows:

(a)                                  All inventions, trade secrets, ideas,
recordings, original works of authorship or other work product of any kind that
Consultant conceives, develops, discovers or makes in whole or in part in the
course or scope of his services (hereinafter referred to as “Work Product”)
shall belong solely and exclusively to the Company.  The Company shall have the
perpetual and exclusive right to use, exhibit, distribute, or license throughout
the universe, any Work Product or part thereof in which Consultant’s services
with the Company are utilized in all forms of audio, visual, textual, digital,
electronic or other distribution that are now known or may hereafter exist, and
otherwise exploit such Work Product in such media, forums and for such uses
throughout the universe as it deems appropriate.  All revenues derived by the
Company from the use, exhibition, distribution, licensing, or other exploitation
of such Work Product shall be the sole and exclusive property of the Company.

(b)                                 To the extent that Work Product is
considered: (i) a contribution to collective works and/or (ii) a part or
component of audiovisual works, the parties hereby expressly agree that  Work
Product shall be considered “works made for hire” under the United States
Copyright Act of 1976, as amended (17 U.S.C.  Section 101 et seq.).  In
accordance therewith, the sole right of copyright in and to the Work Product
shall belong exclusively to the Company in perpetuity.  To the extent that the
Work Product is deemed a work other than a contribution to a collective work
and/or a part or component of an audiovisual work, Consultant hereby irrevocably
assigns and transfers to the Company to the maximum extent permitted by law all
right, title and interest in the Work Product, including but not limited to, all
copyrights, patents, trade secret rights, and other proprietary rights in or
relating to the Work Product.  At the Company’s reasonable written request and
sole expense, Consultant shall execute, verify, acknowledge, deliver and file
any and all formal assignments, recordations and any and all other documents
that the Company may prepare to give effect to the provisions of this Consulting
Agreement.  In furtherance of the foregoing, Consultant hereby and irrevocably
constitutes and appoints the Company, with full power of substitution, to be
Consultant’s true and lawful attorney, in his name, place, and stead, to
execute, acknowledge, swear to, and file all instruments, conveyances,
certificates, agreements, and other documents, and to take any action which may
be necessary or appropriate to effect the provisions of this Section 5.  The
powers of attorney granted herein shall be deemed to be coupled with an interest
and shall be irrevocable.

(c)                                  It is understood that the rights granted to
the Company in this Section 5 shall continue in effect after the termination or
expiration of this Consulting Agreement and when Consultant is no longer a
member of the Board.

(d)                                 All provisions of this Consulting Agreement
relating to the assignment by Consultant of any invention or innovation are
subject to the provisions of California Labor Code Sections 2870, 2871 and
2872.  In accordance with Section 2870 of the California Labor Code, the
obligation to

2


--------------------------------------------------------------------------------




assign as provided in this Consulting Agreement does not apply to an invention
or innovation that Consultant developed entirely on his own time without using
the Company’s equipment, supplies, facilities, or trade secret information
except for those inventions that either: (i) relate to either (A) the business
of the Company or any of its subsidiaries at the time of conception or reduction
to practice of the invention, or (B) actual or demonstrably anticipated research
or development of the Company or any of its subsidiaries; or (ii) result from
any work performed by Consultant for the Company or any of its subsidiaries.

(e)                                  Consultant shall disclose all inventions
and innovations to the Company, even if he does not believe that he is required
under this Consulting Agreement, or pursuant to California Labor Code Section
2870, in order to assign his interest in such invention or innovation to the
Company.

6.                                      Consultant’s Tax Obligations;  Insurance
Coverage.  All fees, compensation, payments and other benefits payable or
provided under this Consulting Agreement shall be construed to include local,
state or federal sales, use, excise, personal property or other similar taxes or
duties, and any such taxes shall be assumed and paid for by Consultant.
Consultant shall be solely responsible for and shall make proper and timely
payment of any withholding or other taxes, such as Consultant’s estimated state
and federal income taxes, employment taxes and self-employment taxes.

7.                                      Securities Laws; Insider Trading
Policies.

(a)                                  Consultant agrees to comply with all
provisions of the Company’s insider trading policy and the securities laws of
the United States, including, but not limited to Section 16 of the Securities
Exchange Act of 1934, as amended.

(b)                                 Consultant agrees that he shall execute a
mutually agreeable confidentiality agreement which shall prohibit, among other
things, disclosure by Consultant of confidential information pertaining to the
Company in violation of Regulation FD.

8.                                      Other.  This Consulting Agreement is the
complete agreement and understanding between the parties with respect to its
subject matter and supersedes any prior understandings, agreements or
representations, written or oral, which may relate to the subject matter hereof
in any way. The provisions of this Consulting Agreement may be amended or waived
only in a writing signed by the Company, Consulting Company and Consultant. 
This Consulting Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. This Consulting Agreement is intended to bind and inure
to the benefit of and be enforceable by all the parties and their respective
heirs, successors and assigns, except that Consultant may not assign his rights
or delegate his obligations hereunder.  This Consulting Agreement is made and
entered into, and shall be interpreted and construed in accordance with the laws
of, the State of California.  Each of the parties represents that it/he has the
full right, power and authority to enter into this Consulting Agreement, and
when executed, will constitute a valid and binding obligation on it/him.

9.                                      Notices.  Any notice or communication
required or permitted by this Consulting Agreement shall be deemed sufficiently
given if in writing and, if delivered personally, when it is delivered or, if
delivered in another manner, the earlier of when it is actually received by the
party to whom it is directed or when the period set forth below expires (whether
or not it is actually received):  (i) if deposited with the U.S.  Postal
Service, postage prepaid, and addressed to the party to receive it as set forth
below, forty-eight (48) hours after such deposit as registered or certified
mail; or (ii) if accepted by Federal Express or a similar delivery service in
general usage for delivery to the address of the party to receive it as set
forth next below, twenty-four (24) hours after the delivery time promised by the
delivery service.

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first written above.

COMPANY:

 

 

 

ARTISTDIRECT, INC.

 

 

 

 

 

/s/ Robert N. Weingarten

 

By:  Robert N. Weingarten

 

Its:  Chief Financial Officer

 

Address: 1601 Cloverfield Boulevard, Suite 400 South

 

Santa Monica, California 90404-4082

 

 

 

 

 

CONSULTING COMPANY:

 

 

 

WNT Consulting Group, LLC

 

 

 

 

 

/s/ Eric Pulier

 

By:  Eric Pulier

 

Its:  Director

 

Address: 12366 Ridge Circle

 

Los Angeles, CA 90049

 

 

 

CONSULTANT:

 

 

 

 

 

/s/ Eric Pulier

 

Eric Pulier

 

Address: 12366 Ridge Circle

 

Los Angeles, CA 90049

 

4


--------------------------------------------------------------------------------